F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                         July 20, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AM ERICA,
               Plaintiff-Appellee,                       No. 06-5224
          v.                                       (D.C. No. 06-CR-109-C)
 EVERETTE LEE W ARREN, a/k/a                             (N .D. Okla.)
 Everet Lee Warren, a/k/a Evert Lee
 W arren,

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Defendant Everette Lee W arren appeals the district court’s imposition of a

seventy-five month prison sentence for violating 18 U.S.C. § 922(g) and the

running of that sentence consecutively to a state prison term imposed following

revocation of a suspended state burglary sentence.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and the appellate record, this panel has
determined unanimously to honor the parties’ request for a decision on the briefs
without argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
                                   B ACKGROUND

      Defendant was a passenger in his mother’s maroon automobile when a

heated argument between the pair erupted. Defendant’s mother pulled into a

parking lot and ordered him out of the vehicle. After Defendant exited the

vehicle, a nearby witness observed Defendant screaming obscenities at the driver

just prior to pointing a handgun at the driver and threatening the driver’s life.

The witness had another individual call the police but, due to the lack of

immediate police response, the witness began to follow Defendant, who left the

parking lot on foot. A short distance later, the witness flagged down an

approaching police car and pointed out Defendant as the subject of the reported

incident. Tulsa police then arrested Defendant and retrieved a silver, loaded, .38-

caliber revolver from the bushes near the spot of arrest.

      Defendant initially was charged in state court with possession of a firearm

by a previously convicted felon in violation of Oklahoma law. That charge was

dropped by the State however, in exchange for Defendant’s acceptance of a five-

year prison term for revocation of his suspended state burglary sentence.

Defendant thereafter was indicted in federal court for possession of a firearm by a

previously convicted felon in violation of federal law, to which he pleaded guilty.

At sentencing, after receiving witness testimony from both parties, the district

court assessed a four-level enhancement for use of a firearm in connection with

the commission of another felony offense (pointing a firearm at a person in

                                         -2-
violation of Okla. Stat. tit. 21, § 1289.16) pursuant to U.S.S.G. § 2K2.1(b)(6) and

imposed a seventy-five month term of imprisonment, to run consecutively to

Defendant’s state burglary sentence.

                                       A NALYSIS

      Defendant argues that the district court improperly enhanced his sentence,

erred in ordering his federal sentence to run consecutively to his state sentence,

and failed to impose a reasonable sentence. W e review a district court’s

interpretation of the Sentencing Guidelines de novo and its factual findings for

clear error, giving deference to the district court’s application of the Guidelines to

the facts. United States v. Rockey, 449 F.3d 1099, 1104 (10th Cir. 2006).


A.        § 2K 2.1(b)(6) Enhancement

      The district court imposed a four-level enhancement under U .S.S.G. §

2K2.1(b)(6) for use of a firearm in connection with another felony offense, to w it:

feloniously pointing a firearm at a person in violation of Oklahoma law. 1




      1
        According to Okla. Stat. tit. 21, § 1289.16:
      It shall be unlawful for any person to willfully or without lawful
      cause point a shotgun, rifle or pistol, or any deadly weapon,
      whether loaded or not, at any person or persons for the purpose of
      threatening or with the intention of discharging the firearm or w ith
      any malice or for any purpose of injuring, either through physical
      injury or mental or emotional intimidation or for purposes of
      whimsy, humor or prank, or in anger or otherw ise . . . .
Under O kla. Stat. tit. 21, § 1289.17, this crime is punishable with one to ten years
imprisonment.

                                          -3-
According to Defendant, the district court erred in applying § 2K2.1(b)(6)

because the government failed to present evidence at the sentencing hearing

sufficient to establish the predicate facts of the underlying Oklahoma felony.

Defendant argues that because the government’s witness could not actually see

the driver through the vehicle’s tinted windows, the government could not

establish a violation of the Oklahoma statute. Additionally, Defendant argues that

the government’s witness mistook Defendant’s cellular telephone for a firearm

due to the witness’ poor vantage point and that the court should have credited the

testimony of Defendant’s mother, who could more clearly see Defendant.

      Defendant’s arguments essentially question the district court’s witness

credibility determinations. “W e review a district court’s determination of w itness

credibility for clear error.” United States v. Virgen-Chavarin, 350 F.3d 1122,

1134 (10th Cir. 2003). Assessing witness credibility at sentencing is the role of

the sentencing court. United States v. Deninno, 29 F.3d 572, 578 (10th Cir.

1994). “W e will not hold that testimony is, as a matter of law , incredible unless it

is unbelievable on its face, i.e., testimony as to facts that the witness physically

could not have possibly observed or events that could not have occurred under the

laws of nature.” United States v. M endez-Zam ora, 296 F.3d 1013, 1018 (10th Cir.

2002) (internal quotation marks and brackets omitted). A district court’s witness

credibility determinations are “virtually unreviewable on appeal[.]”

Virgen-Chavarin, 350 F.3d at 1134 (internal quotation marks and brackets

                                          -4-
omitted). Ultimately, of course, the government bears the burden of establishing,

by a preponderance of the evidence, that application of the sentencing

enhancement was justified. See United States v. Farnsworth, 92 F.3d 1001, 1009

(10th Cir. 1996).

      The government witness testified that he observed Defendant from a

vantage point twenty yards across the street and behind the vehicle. He testified

that Defendant was yelling at the vehicle’s driver through the open passenger-side

door of the two-door vehicle. He further testified that Defendant repeatedly

called the driver “bitch,” and that he heard a woman’s voice retorting. According

to the witness, Defendant then pulled a revolver from his jacket pocket and

pointed it through the open car door while threatening the driver’s life, following

which the vehicle drove off.

      W e cannot say that this testimony is incredible or fails to establish that

Defendant pointed the revolver at his mother. The mere fact that the w itness

could not see the driver through the tinted glass does not mean that a driver was

not present. Defendant’s mother conceded this fact when she admitted that she

was driving the vehicle and, indeed, that Defendant pointed an object at her.

Thus, the only real question is whether that object was a revolver or a cellular

telephone. Defendant presented as a witness his mother, herself a convicted

felon, who testified that Defendant was shaking his cellular telephone during the

argument and then threw the phone into the car. The district court elected to

                                          -5-
credit the government witness’ version of the facts, a version that we find far

from incredible, especially in light of the w itness’ statements that the revolver’s

barrel and spindle were clearly visible and that Defendant did not throw anything

into the vehicle.


B.      Consecutive Sentence

        According to D efendant, the district court improperly ran Defendant’s

federal sentence consecutively to Defendant’s state burglary sentence. Defendant

argues that he should have received a concurrent sentence because his state and

federal sentences resulted from possession of the same firearm and are therefore

necessarily related. Specifically, because his confession to the application to

revoke his formerly suspended state burglary sentence was given in exchange for

dismissal of the state felon-in-possession-of-a-firearm charge, he contends that

the state sentence is “interconnected” with the federal felon-in-possession-of-a-

firearm conviction. (Def.’s O pening Br. at 25; see id. at 28.) Interspersed with

this argument are allegations that the police exhibited bad faith by using the state

firearm-possession charge to “coerce” Defendant into accepting revocation of his

suspended state burglary charge only to then “disingenuously” have federal

charges levied. (Id. at 30.) Defendant asserts that this w as a blatant attempt to

“make an end run around the statutory maximum” set by 18 U.S.C. § 924(a)(2).

(Id.)



                                          -6-
      “In general, a district court has broad discretion to sentence a defendant to

a consecutive or concurrent sentence.” United States v. Contreras, 210 F.3d

1151, 1152 (10th Cir. 2000). “This discretion is limited, however, by U.S.S.G. §

5G1.3 when . . . a defendant [is] subject to an undischarged term of

imprisonment.” Id. Under § 5G1.3(a), a district court is required to impose a

consecutive sentence where the defendant committed the charged crime while

serving a sentence or after sentencing but prior to commencing service of that

sentence. Because Defendant was not serving a sentence at the time he

committed the instant offense, subsection (a) does not apply. See United States v.

Tisdale, 248 F.3d 964, 976 (10th Cir. 2001) (observing that “an undischarged

term of probation” does not implicate application of subsection (a)).

      Section 5G1.3(b) mandates a concurrent sentence where subsection (a) does

not apply and, inter alia, the term of imprisonment “resulted from another offense

that is relevant conduct to the instant offense of conviction.” Subsection (b)

indicates that “relevant conduct” is understood by reference to U.S.S.G. §

1B1.3(a)(1-3). Relevant conduct under these subsections includes (1) “all acts

and omissions committed . . . or willfully caused by the defendant . . . that

occurred during the commission of the offense of conviction,” (2) “all acts and

omissions described in [subsection (a)(1)] that were part of the same course of

conduct or common scheme or plan as the offense of conviction,” and (3) “all

harm that resulted from the acts and omissions specified in subsections (a)(1) and

                                          -7-
(a)(2) . . ., and all harm that w as the object of such acts and omissions.” U.S.S.G .

§ 1B1.3(a)(1-3). The central aim of § 5G1.3(b) is to “ensure no defendant is

punished twice for the same crime.” Contreras, 210 F.3d at 1153. Thus, §

5G1.3(b) is meant to “credit[] for guidelines purposes[] defendants who have

already served time— generally in another jurisdiction— for the same conduct or

course of conduct.” United States v. Johnson, 40 F.3d 1079, 1082 (10th Cir.

1994) (internal quotation marks omitted) (first alteration in original). Under §

5G1.3(b), the crime of burglary for which Defendant received the five year state

sentence is clearly not relevant conduct to a § 922(g) conviction arising out of a

firearm possession nearly two years later, whatever Defendant’s motivation for

confessing the allegations in the state’s application for revocation. See United

States v. M oyer, 282 F.3d 1311, 1317 (10th Cir. 2002) (holding that federal

conviction for firearms violation and state sexual assault conviction did not arise

from same source of conduct under § 5G1.3(b) even though federal conviction

caused revocation of state probation); see also United States v. Contreras-

M artinez, 409 F.3d 1236, 1240 (10th Cir. 2005) (concluding that § 5G1.3(b) did

not apply because second illegal re-entry conviction, although causing revocation

of supervised release term given for first illegal re-entry conviction, was a

separate act of illegal re-entry).

      Accordingly, § 5G1.3(c) is the applicable Guidelines provision. That

subsection affords the district court discretion in imposing either a consecutive or

                                          -8-
concurrent sentence, but encourages imposition of a consecutive sentence w here

parole is revoked as a result of the instant offense. U.S.S.G. § 5G1.3(c), cmt.

n.3(c). The district court decided to follow the Guidelines recommendation when

it imposed a consecutive sentence, and this decision certainly did not amount to

an abuse of discretion. 2 See Contreras-M artinez, 409 F.3d at 1240-42.

      Nor do we give any weight to Defendant’s conclusory allegations that bad

faith led to both the revocation of his state burglary sentence and his federal

conviction. Defendant confessed the allegations in the application for revocation

of his state burglary sentence in exchange for dismissal of the state weapons

charge— an agreement that the state authorities respected— not in exchange for

immunity from federal prosecution. The state prosecutors made no

representations regarding immunity for federal prosecution. Additionally, the

defense counsel responsible for securing the state agreement testified at the

sentencing hearing that he never contacted the federal prosecutors to inquire

about securing reciprocal immunity. As a consequence, we find nothing wrong

with Defendant’s receipt of a consecutive federal sentence for his § 922(g)

conviction.



      2
       Because § 5G1.3(c), cmt. n.3(c) expressly recommends imposing a
consecutive sentence and because the district court made clear that it was
following this recommendation in imposing the sentence consecutively, we reject
Defendant’s argument that the district court did not properly state its reasons for
imposing the sentence consecutively. See Contreras-M artinez, 409 F.3d. at 1242
n.4.

                                         -9-
C.    Reasonableness

      Defendant lastly challenges the reasonableness of his sentence. “Post-

Booker, we review sentencing decisions for reasonableness, which has both

procedural and substantive components.” United States v. Atencio, 476 F.3d

1099, 1102 (10th Cir. 2007). “In setting a procedurally reasonable sentence, a

district court must calculate the proper advisory Guidelines range and apply the

factors set forth in § 3553(a).” Id. “A substantively reasonable sentence

ultimately reflects the gravity of the crime and the § 3553(a) factors as applied to

the case.” Id. Because district courts continue to calculate the Guidelines range

as part of their sentencing determination, “we continue to review the district

court’s application of the Guidelines de novo, and we review any factual findings

for clear error.” United States v. Townley, 472 F.3d 1267, 1275-76 (10th Cir.),

cert. denied --- U.S. ----, 2007 W L 812061 (2007). W here a district court

“correctly applies the Guidelines and imposes a sentence within the applicable

Guideline range, that sentence ‘is entitled to a rebuttable presumption of

reasonableness.’” Id. at 1276 (quoting United States v. Kristl, 437 F.3d 1050,

1054 (10th Cir. 2006) (per curiam)); see Rita v. United States, 551 U.S. ----, No.

06-5754, 2007 W L 1772146, at *6 (U .S. June 21, 2007) (upholding appellate

presumption of reasonableness for within-Guidelines sentences).

      Defendant asserts that because his federal sentence combined with his state



                                        -10-
sentence yields a total of 135 months’ imprisonment, his sentence is

unreasonable. In addition, Defendant argues that sentencing enhancements and

criminal history calculations “overlap, and become the tail-that-wags-the dog

[sic].” (Def.’s Opening Br. at 33.) After thoroughly reviewing the pre-sentence

report, the transcript of the sentencing hearing, and the parties’ arguments on

appeal, we find no error. In addition, as noted above in Part B, we find nothing

improper with the consecutive nature of Defendant’s federal sentence.

      Defendant also argues for the first time in his reply brief that the district

court committed procedural error by enhancing Defendant’s sentence because of

the court’s dissatisfaction over misrepresentations made by Defendant in

conjunction with a w ithdrawn objection to the pre-sentence report. He also

argues that no presumption for substantive reasonableness should exist. W e

generally decline to consider arguments raised for the first time in a reply brief.

Planned Parenthood of Rocky M ountains Servs. Corp. v. Owens, 287 F.3d 910,

927 n.18 (10th Cir. 2002); United States v. M urray, 82 F.3d 361, 363 n.3 (10th

Cir. 1996). M oreover, these late arguments are without merit. Despite the

district court’s recorded disapproval, the court did not impose an obstruction-of-

justice enhancement or any other enhancement as a result of D efendant’s

misrepresentation. In addition, the Supreme Court’s recent decision in Rita, 2007

W L 1772146, upheld the appellate presumption of reasonableness for within-

Guidelines sentences.

                                         -11-
                                  C ONCLUSION

      For all the foregoing reasons, we AFFIRM Defendant’s conviction and

sentence. Appellant’s motion to file a supplemental brief is denied.



                                              Entered for the Court


                                              M onroe G. M cKay
                                              Circuit Judge




                                       -12-